Case 20-06009-JMM          Doc 11    Filed 08/25/20 Entered 08/25/20 08:45:12          Desc Main
                                    Document      Page 1 of 2



Daniel C. Green (ISB No. 3213)
Heidi Buck Morrison (ISB No. 9396)
RACINE OLSON, PLLP
P.O. Box 1391
Pocatello, Idaho 83204
Phone: (208) 232-6101
Fax: (208) 232-6109
dan@racineolson.com
heidi@racineolson.com

Attorneys for Gary L. Rainsdon

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In re:                                                      Case No. 18-00850-JMM
                                                                   (Chapter 7)
 PARADIGM PROPERTY SOLUTIONS,
 LLC,

 Debtor.

 GARY L. RAINSDON, as Trustee of the
 Bankruptcy Estate of Paradigm Property                 Adversary Case No. 20-6009-JMM
 Solutions, LLC,

 Plaintiff.

 v.

 CITY OF REXBURG, Idaho, a Municipal
 Corporation,


 Defendant.



                                        STATUS REPORT

          In response to the Status Request (Dkt. 6), Gary L. Rainsdon, the Chapter 7 Trustee (the

“Trustee”), by and through counsel, states and represents as follows:



STATUS REPORT – Page 1
Case 20-06009-JMM        Doc 11     Filed 08/25/20 Entered 08/25/20 08:45:12           Desc Main
                                   Document      Page 2 of 2



       1.      A Clerk’s Entry of Default was entered on August 3, 2020 against Defendant City

of Rexburg (“Defendant”). Dkt. 10.

       2.      After discussion with Defendant, the Trustee has agreed to enter into a Stipulation

with the Defendant to set aside the Clerk’s Entry of Default.

       3.      If negotiations do not result in a settlement by August 31, 2020, the Trustee will

ask Defendant to proceed with filing an Answer.

        DATED this 25th day of August, 2020.


                                             RACINE OLSON, PLLP


                                             By: /s/ Heidi Buck Morrison
                                                     HEIDI BUCK MORRISON




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 25th day of August, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Gary L. Rainsdon
 trustee@filertel.com
 id09@ecfcbis.com

AND I FURTHER CERTIFY that on such date I served the foregoing on the following non-
CM/ECF Registered Participants via U.S. Mail, First-Class, postage prepaid and addressed as
follows:

 Matthew T. Christensen                           Mayor Jerry Merrill
 199 N. Capitol Blvd., Ste 200                    City of Rexburg
 Boise, ID 83702                                  35 North 1st East
                                                  Rexburg, ID 83440


                                             /s/ Heidi Buck Morrison
                                             HEIDI BUCK MORRISON
STATUS REPORT – Page 2
